Exhibit 10.22

 

BRIDGE LOAN AGREEMENT dated as of August 25, 2010 by and between Standard Gold
Corp., a Nevada corporation ("Borrower"), and PhytoMedical Technologies, Inc
("PYTO").

WITNESSETH:

WHEREAS, Borrower and PYTO have entered into a non-binding Memorandum of Intent
dated August 25, 2010 ("MOI") pursuant to which the parties hereto are exploring
the possible acquisition by PYTO of all of the issued and outstanding shares of
common stock, on a fully diluted basis, of the Borrower;

WHEREAS, in accordance with the terms of the MOI, PYTO has agreed to loan to
Borrower the principal amount of thirty thousand ($30,000) dollars in order to
permit Borrower to maintain in good standing its permits and licenses pertaining
to its mineral claims pending completion of preliminary discussions between the
parties hereto; and

WHEREAS, PYTO is willing to make such loan to Borrower on the terms and subject
to the conditions hereinafter set forth.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
hereinafter set forth and intending to be legally bound hereby, agree as
follows:

ARTICLE I
DEFINITIONS

1.01.            Certain Definitions. In addition to other words and terms
defined elsewhere in this Agreement, as used herein the following words and
terms shall have the following meanings, respectively:

"Agreement" shall mean this Bridge Loan Agreement as the same may be amended,
modified or supplemented from time to time.

"Closing" shall mean the execution and delivery of the Loan Documents by
Borrower and PYTO.

"Closing Date" shall mean the date of the Closing.

"Event of Default" shall mean any of the events of default described in Section
6.01.

"Loan" shall mean the $30,000 loan to be made by PYTO to Borrower pursuant to
this Agreement.

"Loan Documents" shall mean, collectively, this Agreement, the Promissory Note,
and any and all other documents delivered by or on behalf of Borrower in
connection with the Loan, as the

 

1

--------------------------------------------------------------------------------

 

 

same may be amended, modified or supplemented from time to time.

"Note" or "Promissory Note" shall mean Borrower's $30,000 promissory note to
PYTO dated the date hereof and attached hereto as Exhibit A, as said Note may be
extended, renewed refinanced, refunded, amended, modified or supplemented from
time to time and any replacement or successor
note.                                                                                      

"Official Body" shall mean any government or political subdivision or any agency
authority bureau, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator in each case whether foreign or domestic.

 

"Potential Default" shall mean any condition, event, act or omission which, with
the giving of notice or passage of time or both, would constitute an Event of
Default.

1.02            Construction of Agreement. Unless the context of this Agreement
otherwise clearly requires, references to the plural include the singular and
vice versa. References in this Agreement to judgments" of PYTO include good
faith estimates by PYTO (in the case of quantitative judgments) and good faith
beliefs by PYTO (in the case of qualitative judgments). The words "hereof,"
"herein," "hereunder," and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
section and other headings contained in this Agreement are for reference
purposes only and shall not control or affect the construction of this Agreement
or the interpretation hereof in any respect. Section and subsection references
are to this Agreement unless otherwise specified.

ARTICLE II
THE LOAN

2.01.         Agreement to Lend; Use of Proceeds. Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, PYTO agrees to make a $30,000 loan to Borrower, such funds to be
disbursed to Borrower on even date herewith. The proceeds of the Loan will be
used to maintain in good standing permits and licenses pertaining to its mineral
claims pending completion of preliminary discussions between the parties hereto.

 

2.02.         Note. The obligation of Borrower to repay the principle of the
Loan shall be evidenced by the Note.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to PYTO that:

3.03.           Authority and Authorization. Borrower has the power and
authority to execute and deliver this Agreement, to make the borrowing provided
for herein, to execute and deliver

 

2

--------------------------------------------------------------------------------

 

 

the Note in evidence of such borrowing, to execute and deliver the other Loan
Documents to which Borrower is a party and to perform its obligations hereunder
and under the Note and the other Loan Documents, and all such action has been
duly and validly authorized.

3.2.                         Execution and Binding Effect. This Agreement, the
Note and the other Loan Documents to which Borrower is a party have been duly
and validly executed and delivered by Borrower and constitute legal, valid and
binding obligations of Borrower, enforceable in accordance with the terms hereof
and thereof, subject to the effect of bankruptcy, insolvency, reorganization,
arrangement, moratorium, or other similar laws relating to or affecting the
rights of creditors generally.

3.3.                         Authorizations and Filings. No authorization,
consent, approval, license, exemption or other action by, and no registration,
qualification, designation, declaration or filing with, any Official Body is or
will be necessary or advisable in connection with the execution and delivery of
this Agreement, the Note or the other Loan Documents, consummation of the
transactions herein or therein contemplated or performance of or compliance with
the terms and conditions hereof or thereof.

3.4.                         Absence of Conflicts. Neither the execution and
delivery of this Agreement, the Note or the other Loan Documents nor
consummation of the transactions herein or therein contemplated nor performance
of or compliance with the terms and conditions hereof or thereof will (a)
violate any law, (b) conflict with or result in a breach of or a default under
any agreement or instrument to which Borrower is a party or by which either of
them or any of their properties (now owned or hereafter acquired) may be subject
or bound or (c) result in the creation or imposition of any lien, charge,
security interest or encumbrance upon any property (now owned or hereafter
acquired) of Borrower.

3.5.                           Financial Condition. Borrower has not applied for
or consented to the appointment of a receiver, trustee or liquidator of itself
or any of its property, admitted in writing its inability to pay its debts as
they mature, made a general assignment for the benefit of creditors, been
adjudicated a bankrupt or insolvent or filed a voluntary petition in bankruptcy,
or a petition or an answer seeking reorganization or an arrangement with
creditors or to take advantage of any bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law or statute, or an answer
admitting the material allegations of a petition filed against it in any
proceeding under any such law, and no action has been taken by Borrower for the
purpose of effecting any of the foregoing. No order, judgment or decree has been
entered by any court of competent jurisdiction approving a petition seeking
reorganization of Borrower or all or a substantial part of the assets of
Borrower, or appointing a receiver, sequestrator, trustee or liquidator of it or
any of its property.                              

3.6.                         Defaults. No Event of Default and no Potential
Default has occurred and is continuing or exists.

3.7.                         Litigation. There is no pending or (to Borrower's
knowledge) threatened proceeding by or before any Official Body against or
affecting Borrower which if adversely decided would have a material adverse
effect on the business, operations or condition, financial or otherwise, of

 

3

--------------------------------------------------------------------------------

 

 

Borrower or on the ability of Borrower to perform its obligations under the Loan
Documents.

3.08. Power to Carry On Business. Borrower has all requisite power and authority
to own and operate its properties and to carry on its business as now conducted
and as presently planned to be conducted.

ARTICLE IV
CONDITIONS OF LENDING

The obligation of PYTO to consummate the Closing and to make the Loan is subject
to the satisfaction of the following conditions:

4.1.                        Representations and Warranties. The representations
and warranties contained in Article III hereof and in the other Loan Documents
shall be true on and as of the Closing Date. No Event of Default and no
Potential Default shall have occurred and be continuing or shall exist or shall
occur and exist after the consummation of the Closing.

4.2.                        Miscellaneous. Borrower shall have furnished to PYTO
such other instruments, documents and opinions as PYTO shall reasonably require
to evidence and secure the Loan and to comply with this Agreement, the
Promissory Note and the requirements of regulatory authorities to which PYTO is
subject.

4.3.                        Details, Proceedings and Documents. All legal
details and proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory to PYTO and PYTO shall have received all such
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to PYTO, as PYTO may from time to time request.

ARTICLE V
AFFIRMATIVE COVENANTS

Borrower covenants to PYTO as follows:

5.01. Notices. Promptly upon becoming aware thereof, Borrower shall give PYTO
notice of:

(a)                     any Event of Default or Potential Default, together with
a written statement setting forth the details thereof, and the action being
taken by Borrower to remedy the same; or

(b)                     the commencement, existence or threat of any proceeding
by or before any Official Body against or affecting Borrower which, if adversely
decided, would have a material adverse effect on the business, operations or
condition, financial or otherwise, of Borrower or on its ability to perform its
obligations under the Loan Documents.

 

4

--------------------------------------------------------------------------------

 

 

            Books and Records. Borrower shall maintain and keep proper records
and books of account in which full, true and correct entries shall be made of
all its dealings and business affairs.

5.3.                         Other Obligations. Borrower shall maintain all
obligations of Borrower in whatsoever manner incurred, including but not limited
to obligations for borrowed money or for services or goods purchased by
Borrower, in a current status.

ARTICLE VI
DEFAULTS

6.1.                         Events of Default An Event of Default shall mean
the occurrence or existence of one or more of the events or conditions (whatever
the reason for such Event of Default and whether voluntary, involuntary or
effected by operation of law) described below which continues and persists for
thirty (30) days beyond the required date of notice of such Event of Default
specified in Section 5.01:

(a)                     failure to pay the loan principal of $30,000, or accrued
and unpaid interest thereon, in accordance with the terms of the Promissory
Note; or

(b)                     the commencement, existence or threat of any proceeding
by or before any Official Body against or affecting Borrower which, if adversely
decided, would have a material adverse effect on the business, operations or
condition, financial or otherwise, of Borrower or on its ability to perform its
obligations under the Loan Documents.

6.2.                         Consequences of an Event of Default.

(a) If an Event of Default specified in Section 6.01 shall occur and continue
after the expiration of applicable notice and grace periods, if any, set forth
therein, PYTO may, by notice to Borrower, declare the unpaid principal amount of
the Note and all other amounts owing by Borrower hereunder or under the Note or
the other Loan Documents to be immediately due and payable without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived, and an action therefor shall immediately accrue.

ARTICLE VII
MISCELLANEOUS

7.01.           Further Assurances. From time to time upon the request of PYTO,
Borrower shall promptly and duly execute, acknowledge and deliver any and all
such further instruments and documents as PYTO may reasonably deem necessary or
desirable to confirm this Agreement and the Note, to carry out the purpose and
intent hereof and thereof or to enable PYTO to enforce any of its rights
hereunder or thereunder.

 

5

--------------------------------------------------------------------------------

 

 

7.02.                        Amendments and Waivers. PYTO and Borrower may from
time to time enter into agreements amending, modifying or supplementing this
Agreement or the Note or any other Loan Document or changing the rights of PYTO
or of Borrower hereunder or thereunder, and PYTO may from time to time grant
waivers or consents to a departure from the due performance of the obligations
of Borrower hereunder or thereunder. Any such agreement, waiver or consent must
be in writing and shall be effective only to the extent specifically set forth
in such writing. In the case of any such waiver or consent relating to any
provision hereof any Event of Default or Potential Default so waived or
consented to shall be deemed to be cured and not continuing, but no such waiver
or consent shall extend to any other or subsequent Event of Default or Potential
Default or impair any right consequent thereto.

7.03.                        No Implied Waiver; Cumulative Remedies. No course
of dealing and no delay or failure of PYTO in exercising any right, power or
privilege under any of the Loan Documents shall affect any other exercise
thereof or exercise of any other right, power or privilege. The rights and
remedies of PYTO under this Agreement are cumulative and not exclusive of any
rights or remedies which PYTO would otherwise have under the other Loan
Documents, at law or in equity.

7.04.                        Notices. Any notice or other communication required
or permitted hereunder shall be in writing and, unless delivery instructions are
otherwise expressly set forth above herein, either delivered personally
(effective upon delivery), by facsimile transmission (effective on the next day
after transmission), by recognized overnight delivery service (effective on the
next day after delivery to the service), or by registered or certified mail,
postage prepaid and return receipt requested (effective on the third Business
Day after the date of mailing), at the following addresses or facsimile
transmission numbers (or at such other address(es) or facsimile transmission
number(s) for a Party as shall be specified by like notice, effective day of
transmission):

If to the Borrower, at:

Standard Gold Corp.

c/o Strategic American Oil Corporation

600 Leopard Street, Suite 2015

Corpus Christi, Texas 78401

Attention: President

Facsimile: (604) 677-5935

If to PYTO, at:

PhytoMedical Technologies, Inc.
100 Overlook Drive, 2nd Floor
Princeton, New Jersey, 08540
Attention: President and Chief Executive Officer
Facsimile: (248) 671-0315

or to such other persons or at such other addresses as shall be furnished by any
party by

 

6

--------------------------------------------------------------------------------

 

 

like notice to the others. No change in any of such addresses shall be effective
insofar as notices under this Section 7.04 are concerned unless such changed
address shall have been given to such other party hereto as provided in this
Section 7.04.  For purposes hereof, the term "Business Day" means any day other
than a Saturday, Sunday or any day on which banks in the State of New York are
authorized or required by federal law to be closed in New York, New York.

7.05.                         No Third Party Rights. Except as contemplated by
Section 7.08 hereof, nothing in this Agreement, whether express or implied,
shall be construed to give to any person other than the parties hereto any legal
or equitable right, remedy or claim under or in respect of this Agreement, which
is intended for the sole and exclusive benefit of the parties hereto.

7.06.                         Severability. The provisions of this Agreement are
intended to be severable If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

7.07.                        Number and Gender. For purposes of this Agreement,
the singular shall be deemed to include the plural and the neuter shall be
deemed to include the masculine and feminine, and vice versa, as the context may
require.

7.08.                         Heirs, Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of PYTO, Borrower and their
respective heirs, successors and assigns, except that Borrower may not assign or
transfer any of its rights hereunder without the prior written consent of PYTO.
Except to the extent otherwise required by the context of this Agreement the
term "PYTO" where used in this Agreement shall mean and include any holder of
the Note originally issued to PYTO hereunder, and the holder of such Note shall
be bound by and have the benefits of this Agreement the same as if such holder
had been a signatory hereto.

7.09            Counterparts. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original and all of which together
shall constitute one and the same instrument. The exchange of copies of this
Agreement or amendments thereto and of signature pages by facsimile transmission
or by email transmission in portable digital format or similar format, shall
constitute effective execution and delivery of such instrument(s) as to the
parties and may be used in lieu of the original Agreement or amendment for all
purposes. Signatures of fee parties transmitted by facsimile or by email
transmission in portable digital format, or similar format, shall be deemed to
be their original signatures for all purposes.

7.10.           Governing Law. This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of New York
without giving effect to the choice of law provisions thereof. The parties to
this Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this

 

7

--------------------------------------------------------------------------------

 

 

Agreement. Service of process, notices and demands of such courts maybe made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 7.04.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.


Standard Gold Corp.


By: /s/ Joshua Bleak

Name: Joshua Bleak
Title: President


PhytoMedical Technologies, Inc.

By: /s/Amit S. Dang

Name: Amit S. Dang
Title: President and Chief Executive Officer 


 

 

8

--------------------------------------------------------------------------------

 

 

EXHIBIT A
PROMISSORY NOTE

$30,000

August 25, 2010

FOR VALUE RECEIVED, the undersigned Standard Gold Corp., a Nevada corporation
having its principal place of business at 600 Leopard Street, Suite 2015 Corpus
Christi, Texas 78401 ("Maker"), hereby promises to pay to the order of
PHYTOMEDICAL TECHNOLOGIES, INC. a Nevada corporation having its principal place
of business at 100 Overlook Drive, 2nd Floor Princeton, New Jersey, 08540
("Payee"), in lawful money of the United States of America , the principal sum
of Thirty Thousand Dollars ($30,000), together with interest thereon, payable as
set forth below.

The entire principal balance will be payable in full on December 31, 2010 (the
"Maturity Date"). Interest on this Note shall compound quarterly and shall
accrue at the annual rate of eight and one-half percent (8½ %) as computed on
the basis of a 365-day year. Interest will begin to accrue as of the date hereof
and is payable on the Maturity Date, accelerated or otherwise, when the
principal and remaining accrued but unpaid interest shall be due and payable.
Following the occurrence and during the continuance of an Event of Default,
which, if susceptible to cure is not cured within the cure periods (if any) set
forth in Section 6.01 of the Bridge Loan Agreement, otherwise then from the
first date of such occurrence until cured, the annual interest rate on this Note
shall be fifteen percent (15%), and be due on demand.

This Note may be prepaid at any time, in whole or in part, without interest,
penalty or premium of any kind.

If any payment of principal or interest on this Note shall become due on a day
which is a Saturday, Sunday or holiday, such payment shall be made on the next
succeeding business day.

Maker hereby waives presentment for payment, demand, notice of nonpayment or
dishonor, protest and notice of protest.

No delay or omission on the part of Payee or any holder hereof in exercising its
rights under this Note, or course of conduct relating thereto, shall operate as
a waiver of such rights or any other right of Payee or any holder hereof, nor
shall any waiver by Payee or any holder hereof of any such right or rights on
any one occasion be deemed a bar to, or waiver of, the same right or rights on
any future occasion.

Maker shall pay Payee on demand any reasonable out-of-pocket expenses (including
reasonable legal fees) arising out of or in connection with any action or
proceeding (including any action or proceeding arising in or related to any
insolvency, bankruptcy or reorganization involving or affecting Maker) taken to
protect, enforce, collect, determine or assert any right or remedy under this
Note.

 

9

--------------------------------------------------------------------------------

 

 

This Note shall bind Maker and the heirs and assigns of Maker, and the benefits
hereof shall inure to the benefit of Payee and the heirs and assigns of Payee.
All references herein to "Maker" shall be deemed to apply to Maker and its heirs
and assigns, and all references herein to "Payee" shall be deemed to apply to
Payee and its heirs and assigns.

This Note shall be governed by and construed in accordance with the laws of the
State of New York, including, but not limited to, New York statutes of
limitations. Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the civil
or state courts of New York or in the federal courts located in the State and
county of New York. Both parties and the individual signing this Agreement on
behalf of the Maker agree to submit to the jurisdiction of such courts. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Payee from bringing suit or taking other legal action against the Maker in
any other jurisdiction to collect on the Maker's obligations to Payee, or to
enforce a judgment or other decision in favor of the Payee.

IN WITNESS WHEREOF, Maker, intending to be legally bound, has executed this Note
as of the date and year first above written with the intention that this Note
shall constitute a sealed instrument.



By: /s/ Joshua Bleak

Name: Joshua Bleak
Title: President


Witness:

/s/Roy W. Fuller
Name: Roy W. Fuller

Title: General Counsel 

 

 





 

10

--------------------------------------------------------------------------------

 

 

 